97 N.J. Super. 264 (1967)
235 A.2d 29
LAWRENCE R. WENZEL, PETITIONER-APPELLANT,
v.
ZANTOP AIR TRANSPORT, INC., RESPONDENT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued October 9, 1967.
Decided October 19, 1967.
Before Judges CONFORD, COLLESTER and LABRECQUE.
Mr. John W. Devlin argued the cause for appellant (Messrs. O'Brien, Devlin & Shaw, attorneys).
Mr. Andrew Lawrie argued the cause for respondent (Messrs. Lawrie and Jennings, attorneys).
PER CURIAM.
The judgment dismissing petitioner's claim for workmen's compensation benefits for lack of jurisdiction is affirmed for the reasons expressed by Judge Weidenburner in his opinion reported at 94 N.J. Super. 326 (Cty. Ct. 1967).